Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-171435) and on Form F-3 (No. 333-176645) of D. Medical Industries Ltd. (the "Company"), of our report dated April 30, 2012, relating to the financial statements, which appears in this Form 20-F. /s/ Kesselman & Kesselman Haifa, Israel Kesselman & Kesselman April 30, 2012 Certified Public Accountants (lsr.) A member firm of PricewaterhouseCoopers International Limited
